        Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 1 of 16



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

SHEREEN GREENE,                          *

       Plaintiff,                        *

vs.                                      *     CASE NO. 4:20-CV-135 (CDL)

QUICKEN LOANS, LLC.,                     *

       Defendant.                        *


                                  O R D E R

       Shereen Greene seeks to relitigate federal law claims arising

from   the   denial    of   a   loan    modification    and    the   subsequent

foreclosure on her home.        Res judicata prevents her from doing so,

and those claims are dismissed. She also alleges state law claims,

over   which   this    Court    has    jurisdiction    due    to   diversity   of

citizenship.        Most of those claims are either barred by the

applicable statute of limitations or are subject to dismissal

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

because they fail to state a plausible claim for relief. Greene

does, however, sufficiently allege a claim for attempted wrongful

foreclosure.     Quicken’s motion to dismiss Greene’s complaint (ECF

No. 5) is accordingly granted in part and denied in part.                      The

remainder of this order explains in more detail why.
         Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 2 of 16



                              FACTUAL ALLEGATIONS

     Greene       alleges    the   following    facts   in   support   of   her

complaint.     For the purposes of this motion to dismiss, the Court

accepts these facts as true.

     In April 2016, Greene conveyed a “partial equity security

interest” in her home to             Quicken Loans, Inc. (“Quicken”)         in

exchange for a loan.          Compl. ¶¶ 7-8, ECF No. 1-1.       After a year

and a half of timely payments, Greene received notice that her

monthly payments were increasing due to an increase in her property

taxes.      Id. ¶ 10.        Greene’s taxes, however, had not increased

because her taxes were under a county-wide property tax freeze.

Id. ¶ 11.     Greene discovered that Quicken determined her property

tax amount by using the higher property tax amount of the home’s

prior owner.       Id.      Greene informed Quicken of this discrepancy,

but Quicken told her that it used an independent title company to

assess property taxes.         Id.

     Greene also discovered, upon “cursory” review, several other

errors in her loan.          Id. ¶ 13.       For example, Greene discovered

that Quicken backdated her purchase of the property to 2013 and

that Quicken either used someone else’s income or inflated Greene’s

income.     Id.    Greene contacted Joseph Perkovich, the “originating

Loan Officer at Quicken,” and he suggested a loan modification,

but Greene never received a loan modification.                Id. ¶¶ 11, 14.

Greene alleges that this was because Quicken wanted a “fast


                                         2
        Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 3 of 16



foreclosure” in order to “cover up” their previous errors.               Id. ¶

14.     Quicken ultimately transferred her loan to Rocket Mortgage.

Id. ¶ 15.

      Greene was unable to afford the higher monthly payments.             Id.

Her credit score dropped by more than 50 points, and she had

trouble paying for her utilities.         Id. ¶¶ 14, 16.     Greene claims

that once Quicken removed “erroneous information” from her credit

reports, she was able to make “some recovery.”         Id. ¶ 16.    However,

she alleges that Quicken soon put the incorrect information back

on her credit report, and her credit score dropped again.                 Id.

¶ 20.    In April 2020, Rubin Lublin LLC sent Greene HUD documents,

told her to sign these documents, and told her that title to her

home was being transferred “by taking.”         Id. ¶ 14.   Greene did not

receive any notice of foreclosure prior to this letter. Id. Greene

claims Quicken intentionally falsified information, such as her

property taxes and income, to deny her proposed modification and

foreclose her loan.      Id. ¶ 17.

        Greene made many of these same allegations in a lawsuit

previously filed in this Court in 2018.          In that lawsuit, Greene

sued Quicken, among other parties, over the same loan that is the

subject of this present case.        She alleged then, as she does now,

that Quicken violated multiple provisions of RESPA.                Greene v.

Rocket Mort., Amrock, Inc., No. 4:18-CV-199 (CDL), 2019 WL 982396,

at *1 (M.D. Ga. Feb. 28, 2019), aff’d, 786 F. App’x 238 (11th Cir.


                                      3
      Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 4 of 16



2019) (per curiam).     Greene also brought multiple state law tort

and contract claims.     Id.   This Court dismissed the federal law

claims after finding that there was no private right of action

under the RESPA provisions Greene cited and declined to exercise

supplemental jurisdiction over Greene’s state law claims.              Id.

The Eleventh Circuit upheld this Court’s decision on appeal.

     In the present action, Greene again alleges that Quicken

violated   various    provisions   of   the   Real   Estate    Settlement

Procedures Act (“RESPA”), 12 U.S.C. § 2601 et seq., and related

HUD regulations.1    She also asserts state law claims for breach of

contract, fraud, and negligence.         In addition to compensatory

damages, she seeks to recover litigation expenses and punitive

damages.

                               DISCUSSION

     Quicken seeks to dismiss Greene’s federal law claims based

upon res judicata and Greene’s state law claims for failure to

state plausible claims upon which relief may be granted.2               In



1
  Specifically, Greene claims that Quicken violated 12 U.S.C. § 2605 and
12 C.F.R. §§ 1024.12, 1024.14, 1024.17, 1024.35, 1024.38, 1024.39, and
1024.41.
2 Quicken also moved to dismiss Greene’s complaint based on improper

service of process. Greene subsequently filed a motion requesting leave
of court to correct service. Pl.’s Mot. for Misc. Relief, ECF No. 21.
In response, Quicken agreed to accept service if Quicken’s motion to
dismiss was construed as its response to Greene’s complaint.      Def.’s
Resp. to Pl.’s Mot. for Misc. Relief 2, ECF No. 22.    The Court accepts
Quicken’s motion to dismiss as its response to Greene’s complaint under
these circumstances, and Greene’s motion to correct service is denied
as moot. Quicken also filed a motion to strike Greene’s “Affidavit and
Cover Letter” in response to its motion to dismiss (ECF No. 16) and


                                    4
        Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 5 of 16



evaluating Quicken’s res judicata defense, the Court compares the

claims asserted in the prior action with those asserted in the

present action to determine whether the claims in this present

action were (or could have been) adjudicated in the prior action.

Maldonado v. U.S. Atty. Gen., 664 F.3d 1369, 1375 (11th Cir. 2011).

To make this determination, the Court is obviously authorized to

examine the pleadings in the previous action, and therefore, the

traditional Rule 12(b)(6) analysis does not apply.

     As to Quicken’s motion to dismiss the state law claims for

failure to state a claim, the traditional Twombly/Iqbal framework

applies.    “To survive a motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”         Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).        The    complaint     must   include     sufficient   factual

allegations “to raise a right to relief above the speculative

level.”    Twombly, 550 U.S. at 555.         In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.             Id. at 556.   But

“Rule   12(b)(6)      does   not   permit   dismissal   of   a   well-pleaded



Greene’s surreply (ECF No. 18) because Greene’s “Affidavit” was untimely
and because Greene did not obtain leave of court before filing her
surreply.   Greene’s unauthorized filings do not change the Court’s
rulings today.


                                       5
         Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 6 of 16



complaint simply because ‘it strikes a savvy judge that actual

proof of those facts is improbable.’”          Watts v. Fla. Int’l Univ.,

495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at

556).

I.      Federal Law Claims and Res Judicata

        Res judicata “bars the filing of claims which were raised or

could have been raised in an earlier proceeding.”            Maldonado, 664

F.3d at 1375 (quoting Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235,

1238 (11th Cir. 1999)).         “For res judicata to bar a subsequent

case, four elements must be present: ‘(1) there is a final judgment

on the merits; (2) the decision was rendered by a court of

competent jurisdiction; (3) the parties, or those in privity with

them, are identical in both suits; and (4) the same cause of action

is involved in both cases.”         Id.    (quoting Ragsdale, 193 F.3d at

1238).     Res judicata “applies not only to the precise legal theory

presented in the prior case, but to all legal theories and claims

arising out of the same nucleus of operative fact.”           NAACP v. Hunt,

891 F.2d 1555, 1561 (11th Cir. 1990).           Claims that are barred by

res judicata because they “could have been brought” in a prior

proceeding are those that are “in existence at the time the

original complaint is filed.”        Hodges v. Publix Super Mkts., Inc.,

372 F. App’x 74, 76 (11th Cir. 2010) (per curiam) (quoting In re:

Piper Aircraft Corp., 244 F.3d 1289, 1298 (11th Cir. 2001)).




                                       6
      Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 7 of 16



     Greene’s federal law claims are barred by res judicata.               In

Greene’s previous lawsuit arising from her dispute over her loan,

the Court entered final judgment against her on the merits,

dismissing with prejudice her RESPA claims upon finding that RESPA

provided no private right of action for the claims she sought to

assert.   Greene, 2019 WL 982396, at *1.         Greene and Quicken were

parties   to   that   action,   and   the    Court   had   subject     matter

jurisdiction.3 Greene asserted RESPA claims in that action arising

from the same set of operative facts that she alleges gives rise

to her RESPA claims in this action.         To the extent that Greene now

attempts to rely upon provisions of RESPA that are different from

those she relied upon in the prior action, those claims are also

barred by res judicata because this action and the previous action

are based on the exact same set of facts, and any such claims could

have been brought in the previous action.        Greene does not explain

why any of the RESPA violations she now asserts could not have

been brought in the first action.4          Greene’s federal law claims


3
  Quicken Loans, Inc., which was a defendant in the first action, has
been restructured as Quicken Loans, LLC. This does not matter for res
judicata purposes because the two entities are in privity. See Hart v.
Yamaha-Parts Distribs., Inc., 787 F.2d 1468, 1472 (11th Cir. 1986) (“Res
judicata also applies to those persons in privity with the parties.
‘Privity’ describes a relationship between one who is a party of record
and a nonparty that is sufficiently close so a judgment for or against
the party should bind or protect the nonparty.”).
4 To the extent that Greene brings a federal cause of action for Quicken’s

alleged violation of HUD guidelines, that claim is also barred by res
judicata. Greene alleges the same set of facts here as she did in the
prior action, and there does not appear to be any reason why Greene could
not have brought her HUD allegations in the prior action.


                                      7
       Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 8 of 16



are barred by res judicata, and Quicken’s motion to dismiss those

claims is granted.

II.   Breach of Contract Claims

      Greene’s breach of contract claims are based upon Quicken’s

alleged   failure   to   comply     with    HUD   guidelines   and   Quicken’s

insistence that Greene waive rights that Greene claims cannot be

waived. Although no private right of action exists for a violation

of HUD regulations, “HUD regulations clearly referenced in a deed

as conditions precedent to the power to accelerate and the power

of sale could form the basis of a breach of contract action.”

Bates v. JP Morgan Chase Bank, NA, 768 F.3d 1126, 1132 (11th Cir.

2014). Here, Greene does not specify which portion of the contract

expressly incorporated HUD regulations.           And the Court’s review of

the   contract   only    revealed   a   general    provision   that    defines

“applicable law” as “all controlling applicable federal, state and

local statutes, regulations, ordinances and administrative rules

and orders.”     Def.’s Mot. to Dismiss Ex. 4, Security Deed 2, ECF

No. 5-5.5   This provision does not “clearly” identify compliance

with HUD regulations as a prerequisite to exercising the power of

sale or foreclosure in the way necessary to impose liability on



5 Although the Court is typically confined to the plaintiff’s complaint
in deciding a motion to dismiss for failure to state a claim, the Court
may rely upon documents outside the pleadings when they are central to
the plaintiff’s claims, implicated in plaintiff’s complaint, and their
authenticity is not challenged. SFM Holdings, Ltd. v. Banc of Am. Sec.,
LLC, 600 F.3d 1334, 1337 (11th Cir. 2010).


                                        8
         Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 9 of 16



Quicken. See Bates, 768 F.3d at 1132 (finding that HUD regulations

were “clearly referenced” when a contract provision permitted

foreclosure only if the bank first complied with “the regulations

of the [HUD] Secretary”).              Thus, Greene’s claim for breach of

contract based on HUD violations must be dismissed.

     Greene has also failed to identify which provision of the

contract improperly required her to waive certain rights.                A claim

for breach of contract may be dismissed if a plaintiff only

“generally assert[s]” breach of contract without “identifying ‘any

provisions or any specific agreements that were breached.’” Estate

of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1358 (11th Cir.

2020).      Here, Greene alleges that Quicken “violated state and

federal laws” by including “certain documents . . . in their loan

packaging”     materials     which     improperly   required     her   to    waive

certain rights.         Compl. ¶ 25.         But she does not specifically

identify the provisions that she claims were breached; nor does

she even identify the documents upon which she relies with any

specificity.          Instead,   she   alleges   that   the   improper      waiver

requirement was contained in “certain documents. . . in [Quicken’s]

loan packaging” materials. Id.               Greene’s vague and ambiguous

allegations      do    not   plausibly    allege    a   breach   of    contract.

Accordingly, Quicken’s motion to dismiss the breach of contract

claim related to a waiver of rights is granted.




                                         9
      Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 10 of 16



III. Negligence and Fraud Claims

     Greene’s negligence claim is based upon Quicken transferring

her loan to Rocket Mortgage, despite promises not to do so, and

Quicken’s alleged use of another individual’s property tax and

income information on Greene’s loan.         To the extent that Greene

attempts to assert a claim for negligent breach of contract, no

such independent tort claim is recognized under Georgia law.

Fielbon Dev. Co., LLC v. Colony Bank of Houston Cnty., 660 S.E.2d

801, 855 (Ga. Ct. App. 2008).       In general, “[a] defendant’s mere

negligent performance of a contractual duty does not create a tort

cause of action; rather, a defendant’s breach of a contract may

give rise to a tort cause of action only if the defendant has also

breached an independent duty created by statute or common law.”

Id. (quoting S & A Indus., Inc. v. Bank Atlanta, 543 S.E.2d 743,

748 (Ga. Ct. App. 2000)).

     Greene has not sufficiently alleged facts supporting a claim

that Quicken breached a duty independent of its contract with

Greene.6    Instead, Greene contends that Quicken was negligent



6  To the extent that Greene argues that Quicken is liable for breach of
contract because Quicken transferred the loan to Rocket Mortgage, that
claim also fails. Greene’s loan documents explicitly allowed for Quicken
to transfer the loan. Def.’s Mot. to Dismiss Ex. 3, Note ¶ 1, ECF No.
5-4. (“I understand that the Lender may transfer this Note.”); Security
Deed ¶ 19 (expressly allowing for a transfer of the deed). As noted
previously, the Court may consider the loan documents because they are
central to Greene’s complaint and their authenticity is not challenged.
SFM Holdings, Ltd., 600 F.3d at 1337.   The Court may consider the email
transcripts provided by Greene for the same reason.


                                    10
        Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 11 of 16



because Quicken breached a contractual duty to not transfer the

loan.     This allegation does not support an independent tort claim

under Georgia law.

        Greene’s suggestion that Quicken breached an independent duty

separate from the contract based upon a fiduciary relationship

between herself and Quicken is likewise unsupported by Georgia

law. According to the Georgia courts, “[t]here is ‘no confidential

relationship        between   lender    and    borrower     or    mortgagee    and

mortgagor for they are creditor and debtor with clearly opposite

interests.’”     JP Morgan Chase Bank, N.A. v. Durie, 830 S.E.2d 387,

391 (Ga. Ct. App. 2019) (quoting Baxter v. Fairfield Fin. Servs.,

704 S.E.2d 423, 429 (Ga. Ct. App. 2010)).                 Greene has failed to

allege that Quicken breached a duty independent of its contract

with Greene, and her negligent breach of contract and breach of

fiduciary duty claims must be dismissed.

        As to her negligence claim arising from Quicken’s alleged use

of another individual’s property tax and income information in

connection with her loan, this claim is barred by the statute of

limitations.     Greene appears to allege that Quicken was negligent

in failing to correct her escrow payment/property tax information

when she later informed Perkovich that it was incorrect.                    Because

Greene     alleges    that    Quicken   used    incorrect        information   “at

origination” in April 2016, the statute of limitations for that

claim     expired    in   2018.     Compl.     ¶   13.;    O.C.G.A.     §    9-3-33


                                        11
       Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 12 of 16



(establishing     two-year    statute     of     limitations    for   negligence

claims). And since Greene’s conversation with Perkovich took place

in March 2017, the statute of limitations for any claim stemming

from that conversation has likewise expired.              Compl. Ex. I, Email

from Joseph Perkovich to Shereen Greene (Mar. 7, 2017), ECF No. 1-

1 at 70.     Greene has offered no legitimate basis for tolling the

statute of limitations.           Thus, these claims are time-barred and

must be dismissed.

       In addition to her breach of contract and negligence claims,

Greene also accuses Quicken of fraud.             She alleges that Quicken is

liable for “contract fraud” because Quicken intentionally “hid[]

the fact that certain documents included in their loan packaging

violated state and federal contract laws” and because Quicken

intentionally “falsif[ied] HUD documents to make it appear the

loan was affordable when they had reason to know full well that it

was not.”     Compl. ¶¶ 11, 25.          Specifically, Greene claims that

that   Quicken   intentionally        prepared    a   predatory   loan   because

“Perkovich    and/or      Quicken’s    underwriters/representatives         used

someone else’s income (or did inflate Plaintiff’s income)” on

Greene’s loan documents “at origination.”              Compl. ¶ 13.

       Quicken   argues    that    Greene’s    fraud    claim   is    time-barred

because more than four years has passed since Greene signed the

loan with Quicken.        Quicken is correct that Greene’s fraud claim

would normally be time-barred because the statute of limitations


                                        12
        Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 13 of 16



for fraud claims in Georgia is four years and Greene’s fraud

allegations stem from incorrect information used in her loan in

April 2016.        Hamburger v. PFM Cap. Mgmt., Inc., 649 S.E.2d 779,

784 (Ga. Ct. App. 2007) (citing O.C.G.A. § 9-3-31).                        The Georgia

Supreme Court, however, issued an emergency order on March 14,

2020 that tolled the statute of limitations for civil cases.                        C.J.

Harold Melton, Order Declaring Statewide Judicial Emergency (Mar.

14, 2020).       This emergency order was still in effect when Greene

filed this action in May 2020. Thus, although Greene’s fraud claim

would normally have expired in April 2020, it is timely for the

purposes of the present action.

       Greene’s fraud claim, however, is inadequate because Greene

fails     to    allege    that     she   justifiably    relied        on     Quicken’s

misrepresentations.           To state a claim for fraud in Georgia, a

plaintiff       must   show   “a   false    representation      by    a     defendant,

scienter, intention to induce the plaintiff to act or refrain from

acting,        justifiable    reliance      by    plaintiff,     and       damage    to

plaintiff.”       Kilroy v. Alpharetta Fitness, Inc., 671 S.E.2d 312,

313 (Ga. Ct. App. 2008) (quoting Crawford v. Williams, 375 S.E.2d

223, 224 (Ga. 1989)).          Here, Greene alleges that she provided the

correct information to Quicken, but Greene does not allege that

she    could     not   have   verified     that    Quicken     used    the     correct

information.        Compl. ¶ 13.         Further, even if Quicken presented

loan    documents        to   Greene     that    contained     incorrect        income


                                           13
      Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 14 of 16



information and Greene relied on those documents, Greene could

have seen that Quicken was not using the correct income on the

documents.    Thus, Greene fails to state a claim for fraud.

IV.   Attempted Wrongful Foreclosure

      Construing Greene’s complaint liberally, Greene appears to

bring a claim for attempted wrongful foreclosure.7              Specifically,

Greene references an “attempted foreclosure” in 2018 and describes

how this attempted foreclosure, which she attributes to Quicken,

negatively impacted her credit score, her finances, and her health

and left her in fear of losing her home.              Compl. ¶ 14.     Greene

also appears to refer to the damages suffered as a result of the

attempted wrongful foreclosure in her requested relief because she

asks for damages relating to the drop in her credit score and asks

for damages relating to Quicken’s conduct in “misrepresenting

[Greene] in the public eye as having defaulted.”           Id. ¶ 28.    Thus,

although   Greene   does   not    explicitly   list    “attempted    wrongful

foreclosure” in her counts against Quicken, it is clear that the

attempted wrongful foreclosure in 2018 is central to her complaint

against Quicken and that she is seeking damages for that incident.

      Under Georgia law, a plaintiff bringing an attempted wrongful

foreclosure    claim   must      allege   “a   knowing    and    intentional


7
  Greene also appears to reference an attempted wrongful foreclosure in
2020, but that potential claim appears to be directed towards Rublin
Lublin, LLC.    Compl. ¶ 14.  Rubin Lublin is not properly named as a
party in this action. Thus, any claim raised against it in this complaint
must be dismissed.


                                     14
     Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 15 of 16



publication of untrue and derogatory information concerning the

debtor’s financial condition, and that damages were sustained as

a direct result of this publication.”           Jenkins v. McCalla Raymer,

LLC, 492 F. App’x 968, 972 (11th Cir. 2012) (per curiam) (quoting

Aetna Fin. Co. v. Culpepper, 320 S.E.2d 228, 232 (Ga. Ct. App.

1984)).   Here, Greene alleges that Quicken intentionally attempted

to foreclose on her home and that this “attempted foreclosure

result[ed]   in   Plaintiff’s   public      exposure   as   a    ‘defaulter.’”

Compl.    ¶ 14.   Greene alleges that she was not in default at that

time, and she alleges that Quicken’s actions made her credit score

drop more than 50 points.       Id.    She alleges that this caused her

financial situation to suffer.        Id.       Greene further alleges that

she lived in fear of losing her home and suffered a stroke because

of Quicken’s actions.     Id.   Accepting Greene’s allegations as true

for the purposes of this motion, Greene alleges that Quicken

intentionally published false information about her and that she

suffered damages because of Quicken’s actions.                  Thus, with all

favorable    inferences   construed        in   Greene’s    favor,    she   has

adequately alleged a claim for attempted wrongful foreclosure.

                                CONCLUSION

     For the foregoing reasons, Quicken’s motion to dismiss (ECF

No. 5) is granted in part.       All of Greene’s claims are dismissed




                                      15
      Case 4:20-cv-00135-CDL Document 25 Filed 01/22/21 Page 16 of 16



except   for   her   attempted   wrongful    foreclosure   claim   against

Quicken.8

     IT IS SO ORDERED, this 22nd day of January, 2021.

                                         S/Clay D. Land
                                         CLAY D. LAND
                                         U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




8
  Greene’s pending motion for judgment on the pleadings (ECF No. 23) is
denied.   Most of Greene’s claims have been dismissed, and Greene’s
attempted wrongful foreclosure claim has merely escaped summary
dismissal because the Court must accept Greene’s allegations as true at
this stage of the proceedings.     Greene is certainly not entitled to
judgment as a matter of law on that claim, and Quicken may eventually
be entitled to summary judgment on that claim by showing that it did not
publish false information about Greene in connection with the 2018
attempted foreclosure. See Perez v. Wells Fargo N.A., 774 F.3d 1329,
1335 (11th Cir. 2014) (“If a comparison of the averments in the competing
pleadings reveals a material dispute of fact, judgment on the pleadings
must be denied.”).


                                    16
